Appeal from a decision of the Workmen’s Compensation Board, filed October 30, 1970, which found that, at the time of the accident, claimant was in such proximity to the place of employment that she was still within its scope and course and that the accident arose out of and in the course of employment. There was testimony that claimant’s automobile was parked in a parking lot provided for by the employer for its employees adjacent to its plant and, upon finishing work on November 6, 1968, she left the building by the front door and was struck by a ear while walking along a route she was compelled to follow in order to avoid other vehicles being driven and picking up other workers in front of employer’s factory. Despite the uncertainty as to whether claimant was on the edge of the parking lot or on the public sidewalk when struck, substantial evidence supports the board’s determination (cf. Matter of Leatham v. Thurston & Braidich, 264 App. Div. 449; Matter of Gaik v. National Aniline Div., 5 A D 2d 1039). Decision affirmed, with costs to the Workmen’s Compensation Board. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Simons, JJ., concur.